DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species H (Fig. 3G) in the reply filed on 12/16/20 is acknowledged.  Claims 4 and 13-14 are withdrawn. 
Claim 4 requires the first electrical conductor to include a plurality of layers, but in Fig. 3G, this conductor 341 does not comprise plural layers. On the contrary, in other embodiments, the conductor may be plural layers (see e.g. Fig. 3E where it comprises 321 and 331).
Claim 13 requires forming another dielectric layer between the first and second semiconductor fins after forming the electrical conductor and the spacer elements. This is not disclosed in Fig. 3G or in its supporting paragraphs. Rather, the “another dielectric layer” is not disclosed to be formed after the conductor. See e.g. para 31-32 of the spec which teach forming the dielectric layers 305 and 309, including spacers 325, and etching these materials, and para 33 of the specification, which says “The electrical conductor 341 is then formed between the spacers in one or many layers comprising a same or different material.” However, in para 33, following this statement, there is no 
Claim 14 requires that the forming the electrical conductor includes forming two separate conductive elements between the first and second semiconductor fins, but in Fig. 3G, this conductor 341 does not comprise plural layers. On the contrary, in other embodiments, the conductor may be plural layers (see e.g. Fig. 3E where it comprises 321 and 331).


Claim Objections
Please amend claims 2 and 8to provide better clarity, proper grammar, or proper antecedent basis:
2. The method of claim 1, wherein the forming the first insulating layer comprises forming a spacer on sidewalls of each of the portion of the plurality of silicon fins before depositing the [[a]] first electrical conductor and wherein the oxide layer is part of a shallow trench isolation feature.  
8. The method of claim 1, 




Claim Rejections - 35 USC § 102
The following is a quotation of the select paragraphs of pre-AIA  35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-3, 8-12, and 15-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2007/0069293 A1 (“Kavalieros”).
Kavalieros teaches:


    PNG
    media_image1.png
    220
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    558
    media_image2.png
    Greyscale

1. A method (see e.g. Figs. 3A-3G and supporting text) comprising: 
providing a silicon substrate 201; 
forming a plurality of silicon fins 204, 224, and 244 on the silicon substrate and 
forming an oxide layer (e.g. oxide liner and/or oxide fill in 210; first shown in Fig. 3C; para 25) between the plurality of silicon fins on the silicon substrate, wherein the oxide layer thickness is smaller than a height of the plurality of silicon fins (it is smaller after etching portions thereof, see Fig. 3G); 
forming a first electrical conductor 213 between a portion of the plurality of silicon fins and over the oxide layer; and 
forming a first insulating layer 212 between the first electrical conductor and the plurality of silicon fins.  

2. The method of claim 1, wherein the forming the first insulating layer comprises forming a spacer 212 on sidewalls of each of the portion of the plurality of silicon fins 

3. The method of claim 1, wherein the forming the first insulating layer comprises depositing an insulating material (oxide or nitride, para 25) between the first electrical conductor and adjacent sidewalls of the portion of the plurality of silicon fins.  

8. The method of claim 1, wherein a first fin (e.g. 224) of the plurality of silicon fins has a first top surface and the first electrical conductor 213 has a second top surface, the first top surface being lower than the second top surface (the second top surface, of 213, is higher than the first top surface, of 224, at various locations, including directly vertically above 224).

9. The method of claim 1, further comprising: forming a spacer 212 on a sidewall of each of the plurality of silicon fins prior to forming the first electrical conductor 213.  

10. The method of claim 1, wherein a capacitor is formed having capacitance between the first electrical conductor and each adjacent fin of the plurality of silicon fins (a capacitor is any two conductive features separated by an insulator; 213 is a conductive gate, 212 is a thin gate dielectric, and 224 is a conductive fin, thus meeting the claimed requirements).  



11. A method (see e.g. Figs. 3A-3G and supporting text), the method comprising: 
providing a substrate 201 having a first semiconductor fin and an adjacent second semiconductor fin (e.g. 204 and 224 respectively; or 224 and 244 respectively) with a shallow trench isolation (STI) feature 210 (first shown in Fig. 3C) between a bottom region of the first semiconductor fin and a bottom region of the second semiconductor fin (see Fig. 3G); 
forming an electrical conductor 213 over the STI feature and between the first semiconductor fin and the second semiconductor fin, 
wherein the electrical conductor is formed as part of a fin-type field effect transistor (FINFET) process (see e.g. para 12), the FINFET process forming at least one of a metal layer or a gate layer (polysilicon gate 213, para 33); and 
depositing a dielectric layer 212 between the first semiconductor fin and the second semiconductor fin over the STI feature.  

12. The method of claim 11, wherein the depositing the dielectric layer includes forming spacer elements (e.g. portions of 212 directly contacting the sidewall of the fin) on each of the first and second semiconductor fins prior to forming the electrical conductor.

	21. The method of claim 12, wherein the spacer elements are formed on a top surface of the STI feature (Fig. 3G).

	22. The method of claim 21, further comprising: another dielectric layer formed on the top surface of the STI feature, (the claimed “STI feature” may be the oxide or nitride liner within 210, see para 25; the claimed “another dielectric layer” may be the oxide fill within 210, see para 25), wherein the electrical conductor is formed on a top surface of the another dielectric layer (Fig. 3G).

15. The method of claim 11, wherein the dielectric layer has a first composition (212 is one of SiO2, SiON, or Si3N4, para 17) and the STI feature has a second composition different than the first composition (the STI feature may be either the oxide or nitride liner within 210, para 25, or the HDP-CVD oxide in the fill of 210, see para 25; when e.g. 212 is SiON or Si3N4, and the STI is oxide, the requirement is met).

16. The method of claim 11, wherein the electrical conductor is a polysilicon layer (para 33) deposited during the formation of a fin-type field effect transistor (FINFET) gate (para 12; 33).

17. The method of claim 11, wherein a first capacitance is formed between the electrical conductor and the first semiconductor fin and a second capacitance between the electrical conductor and the second semiconductor fin (a capacitor is any two conductive features separated by an insulator; 213 is a conductive gate, 212 is a thin gate dielectric, and 224 is a conductive fin, thus meeting the claimed requirements).  



18. A method (see e.g. Figs. 3A-3G and supporting text) comprising: 
forming a plurality of silicon (para 13) fins 204, 224, and 244 over a substrate 201 and 
forming an oxide layer (e.g. either oxide liner of 210, or oxide fill of 210, see para 25) of a shallow trench isolation (STI) between the plurality of silicon fins on the silicon substrate, 
wherein the oxide layer thickness is smaller than a height of the plurality of silicon fins (it is thinner in some regions between 204 and 224, and in some regions between 224 and 244, where it was etched in Figs. 3D-3F); 
forming a first electrical conductor 213 between a portion of the plurality of silicon fins and over the oxide layer; and 
forming a first insulating layer 212 between the first electrical conductor and the plurality of silicon fins.  

19. The method of claim 18, wherein the substrate is silicon (para 13).  

20. The method of claim 18, wherein the first electrical conductor is one of a metal layer or a gate layer (polysilicon gate layer or metal gate layer, para 33).

	23. The method of claim 18, wherein the first electrical conductor extends above a top surface of the plurality of silicon fins (the top surface of conductor 213 is higher 

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
US 2005/0173759 A1 (“Kim”) teaches methods of making FinFETs that read on multiple claims.


    PNG
    media_image3.png
    395
    498
    media_image3.png
    Greyscale

US 2013/0105942 A1 (“Chen”) teaches methods of making FinFETs that read on multiple claims.


    PNG
    media_image4.png
    245
    537
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Kevin Parendo/Primary Examiner, Art Unit 2819